NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                               Submitted October 27, 2016* 
                                Decided October 28, 2016 
                                              
                                          Before 
 
                          WILLIAM J. BAUER, Circuit Judge 
                           
                          FRANK H. EASTERBROOK, Circuit Judge 
                           
                          MICHAEL S. KANNE, Circuit Judge 
 
No. 16‐2405 
 
BARRY DONOHOO,                                    Appeal from the United States District 
      Plaintiff‐Appellant,                        Court for the Western District of Wisconsin.
                                                   
      v.                                          No. 14‐cv‐309‐wmc 
                                                   
DOUGLAS HANSON, et al.,                           William M. Conley, 
      Defendants‐Appellees.                       Chief Judge. 
                                               

                                        O R D E R 

        Barry Donohoo appeals the grant of summary judgment against his claim that 
local officials in Douglas County, Wisconsin, violated his constitutional rights when they 
denied him a land‐use permit. The district court concluded that this was a matter for 
local land‐use agencies or the state court, and that Donahoo failed to offer proof that any 
of his constitutional rights had been violated. We affirm. 

                                                 
* We have unanimously agreed to decide the case without oral argument because the 

briefs and record adequately present the facts and legal arguments, and oral argument 
would not significantly aid the court. See FED. R. APP. P. 34(a)(2)(C). 
             
No. 16‐2405                                                                        Page 2 
 
       Donohoo filed a land‐use permit and mitigation plan with the Douglas County 
zoning office to build a small addition to his home. He then learned that a new state law, 
2011 Wisconsin Act 170, had been passed, prohibiting local authorities from enacting 
shoreland zoning restrictions that were more onerous than those passed by the state. 
Believing that the new law applied to his construction project, Donohoo withdrew his 
plans. He submitted a revised permit application and mitigation plan proposing a 
second‐story addition to his home. Donohoo’s permit application eventually reached 
Steven Rannenberg, Douglas County’s zoning administrator, who denied it. He 
explained that Act 170 did not prohibit Douglas County’s zoning restrictions and 
allowed the county to maintain its mitigation‐plan requirement. 

        A few weeks later, Donohoo appealed the denial to the County Board of 
Adjustment. After a hearing at which both Rannenberg and Donohoo testified, the Board 
upheld the denial. Donohoo then challenged the denial through a certiorari action he 
filed in Douglas County Circuit Court. For unclear reasons, the county clerk failed to 
send the hearing record for more than 6 months. 

      Before the circuit court addressed the merits of Donohoo’s petition, the county 
amended its shoreland zoning ordinances to conform to the state’s requirements. 
Rannenberg notified Donohoo that the newly enacted ordinances allowed him to issue a 
land‐use permit, pending the county’s approval of a mitigation plan and payment of a 
$250 processing fee. Five months later, Donohoo received his permit.   

        The Douglas County Circuit Court eventually dismissed Donohoo’s certiorari 
action and he filed this suit in federal court. He alleged that the county officials violated 
his rights under the Fifth Amendment’s Takings Clause, the Fourteenth Amendment’s 
Equal Protection Clause, and the Fourteenth Amendment’s Due Process Clause when 
(1) Rannenberg denied his land‐use permit, (2) the Board upheld that denial, (3) the 
county clerk failed to timely send the full record of the Board’s decision to the county 
circuit court in response to his certiorari action, and (4) the county conditioned his 
permit on mitigation requirements that were contrary to Act 170 and stricter than those 
imposed on other landowners. 

       The district court granted the defendants’ motion for summary judgment, 
concluding that Donohoo failed to make any meaningful legal argument or identify any 
material factual dispute in the record. The court determined that the claim under the 
Takings Clause failed because Donohoo provided no evidence that Douglas County 
deprived him of property or the practical uses of the property. And even if there were a 
taking, the court added, Donohoo could not bring a federal claim because he had not 
No. 16‐2405                                                                        Page 3 
 
pursued state remedies. As for his equal protection claim, the court determined that he 
failed to show that Douglas County’s actions lacked a rational basis or that the county 
treated any similarly situated individual more favorably. Finally, his due process claim 
failed because local zoning decisions require only minimal process, which he received.   

         Donohoo then filed a postjudgment motion, see Fed. R. Civ. P. 59(e), arguing in 
part that the district court made a manifest error of law by framing his dispute as one 
about zoning rather than due process. The court denied the motion, quoting our 
admonition that “regardless of how a plaintiff labels an objectionable land‐use decision 
(i.e., as a taking or as a deprivation without substantive or procedural due process), 
recourse must be made to state rather than federal court.” CEnergy‐Glenmore Wind Farm 
No. 1, LLC v. Town of Glenmore, 769 F.3d 485, 487 (7th Cir. 2014).   

      On appeal Donohoo has submitted a brief that essentially reproduces the 
postjudgment motion that he filed in the district court. But he has failed to develop any 
argument that would provide a basis to disturb the judgment. See FED. R. APP. P. 28(a)(8). 
We have reviewed the record and considered all of Donohoo’s arguments, and we 
AFFIRM for substantially the same reasons stated by the district court.